                         Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 1 of 6


                    1   Mark A. Ozzello, SBN 116595
                        Mark.Ozzello@capstonelawyers.com
                    2   Brandon Brouillette, SBN 273156
                    3   Brandon.Brouillette@capstonelawyers.com
                        Capstone Law APC
                    4   1875 Century Park East, Suite 1000
                        Los Angeles, California 90067
                    5   Telephone (310) 556-4811 / Fax (310) 943-0396
                    6
                        Attorneys for Plaintiff
                    7   Robert Thornton

                    8   Michael J. Nader, SBN 200425
                        michael.nader@ogletreedeakins.com
                    9   Rabia Z. Reed, SBN 317288
                        rabia.reed@ogletreedeakins.com
               10       OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
               11       500 Capitol Mall, Suite 2500
                        Sacramento, CA 95814
               12       Telephone (916) 840-3150 / Fax (916) 840-3159

               13       [additional attorneys continued on next page]

               14       Attorneys for Defendants
                        Regal Cinemas, Inc., United Artists
               15       Theatre Circuit, Inc., and Edward Theatres, Inc.

               16                                     UNITED STATES DISTRICT COURT
               17                                    EASTERN DISTRICT OF CALIFORNIA
               18       ROBERT THORNTON, individually, and on              Case No.:_2:20-cv-00628-JAM-CKD
                        behalf of other members of the general public
               19       similarly situated,                                FOURTH JOINT STIPULATION TO
                                                                           CONTINUE CASE BY 120 DAYS; ORDER
               20                      Plaintiff,
               21              v.                                          Complaint Filed: January 31, 2020
                                                                           Trial Date:      None
               22                                                          District Judge:  Hon. John A. Mendez
                        REGAL CINEMAS, INC., a Tennessee
               23       corporation; UNITED ARTISTS THEATRE
                        CIRCUIT, INC., a Maryland corporation;
               24       EDWARDS THEATRES, INC., a Delaware
                        corporation; CINEWORLD GROUP PLC, a
               25       business entity of unknown form; and DOES 1
                        through 10, inclusive,
               26
                                       Defendants.
               27

               28

20cv0628.o.021021                                                                   Case No. 2:20-cv-00628-JAM-CKD
                                             FOURTH JOINT STIPULATION TO CONTINUE CASE 120 DAYS
                         Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 2 of 6


                    1   Sarah Zenewicz, SBN 258068
                        sarah.zenewicz@ogletreedeakins.com
                    2   OGLETREE, DEAKINS, NASH, SMOAK &
                        STEWART, P.C.
                    3   Stewart Tower, Suite 1300
                        One Market Plaza
                    4   San Francisco, CA 94105
                        Telephone (415) 442-4810 / Fax (415) 442-4870
                    5
                        Attorneys for Defendants
                    6   Regal Cinemas, Inc., United Artists
                        Theatre Circuit, Inc., and Edward Theatres, Inc.
                    7

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

20cv0628.o.021021                                                                   Case No. 2:20-cv-00628-JAM-CKD
                                             FOURTH JOINT STIPULATION TO CONTINUE CASE 120 DAYS
      Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 3 of 6


 1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Robert
 2 Thornton (“Plaintiff”) and Defendants Regal Cinemas, Inc., United Artists Theatre Circuit, Inc.,

 3 and Edward Theatres, Inc. (“Defendants”) (collectively, the “Parties”), by and through their

 4 respective attorneys of record, as follows:

 5          WHEREAS, on January 31, 2020, Plaintiff filed his putative class action complaint in this
 6 action in Sacramento County Superior Court, claiming violations of the following California Labor

 7 Code (“Labor Code”) sections: (1) Violation of California Labor Code Sections 510 and 1198

 8 (Unpaid Overtime); Violation of California Labor Code Sections 1182.12, 1194, 1197, 1197.1, and

 9 1198 (Unpaid Minimum Wages); (3) Violation of California Labor Code Sections 226.7, 512(a),

10   516, and 1198 (Failure to Provide Meal Periods); (4) Violation of California Labor Code Sections
11   226.7, 516, and 1198 (Failure to Authorize and Permit Rest Periods); (5) Violation of California
12   Labor Code Sections 226(a), 1174(d),and 1198 (Non-Complaint Wage Statements and Failure to
13   Maintain Payroll Records); (6) Violation of California Labor Code Sections 201 and 202 (Wages
14   Not Timely Paid Upon Termination); (7) Violation of California Labor Code Section 204 (Failure
15   to Timely Pay Wages During Employment; (8) Violation of Labor Code Section 1198 and
16   California Code of Regulations Title 8, Section 11100 Subdivision 5(A) (Failure to Provide
17   Reporting Time Pay); (9) Violation of California Labor Code Section 2802 (Unreimbursed
18   Business Expenses); (10) Violation of California Business & Professions Code Sections 17200 et
19   seq. (Unfair Business Practices); and (11) Violation of California Business & Professions Code
20   Sections 17200 et seq. (Unfair Business Practices) [sic];
21          WHEREAS, Plaintiff has brought his Complaint on behalf of himself and all current and
22   former California non-exempt employees for Defendants since January 31, 2016;
23          WHEREAS, Defendants removed this case to this Court on March 23, 2020, under the
24   Class Action Fairness Act;
25          WHEREAS, on May 19, 2020 the Parties agreed to and filed a joint stipulation to continue
26   this case by 60 days because the Covid-19 pandemic interfered with the Parties’ ability to litigate
27   this case and to allow Plaintiff to File a First Amended Complaint;
28          WHEREAS, on May 19, 2020 the Honorable Judge John A. Mendez signed an order

     continuing pending case deadlines by 60 days, including the Parties’ Joint Status Report Deadline
                                                     1                   Case No. 2:20-cv-00628-JAM-CKD
                         FOURTH JOINT STIPULATION TO CONTINUE CASE 120 DAYS
      Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 4 of 6


 1   from May 22, 2020 to July 21, 2020, and permitting Plaintiff to file a First Amended Complaint;
 2           WHEREAS, on June 8, 2020 Plaintiff filed a First Amended Complaint to add a claim for
 3   Penalties for Violations of California Labor Code, pursuant to PAGA;
 4           WHEREAS, Defendants timely filed their Answer to Plaintiff’s First Amended Complaint
 5   on June 29, 2020;
 6           WHEREAS, on July 17, 2020 the Parties agreed to and filed a second joint stipulation to
 7   continue this case by 90 days because the pandemic continued to interfere with the Parties’ ability
 8   to litigate this case;
 9           WHEREAS, on July 17, 2020 the Honorable Judge John A. Mendez signed a further order
10   continuing pending case deadlines by 90 days, including the Parties’ Joint Status Report Deadline
11   from July 21, 2020 until October 19, 2020;
12           WHEREAS, on October 19, 2020 the Parties agreed to and filed a third joint stipulation to
13   continue pending case deadlines by 120 days because the pandemic continued to interfere with the
14   Parties’ ability to litigate this case;
15           WHEREAS, on October 20, 2020, the Honorable Judge John A. Mendez signed a further
16   order continuing pending case deadlines by 120 days from October 19, 2020 to February 16, 2021;
17           WHEREAS, in March 2020, Defendants closed all of their theater locations across the
18   United States due to the Covid-19 pandemic and have substantially reduced operations at their
19   headquarters as a result;
20           WHEREAS, after opening operations temporarily, Defendants subsequently, and
21   necessitated by further developments of the Covid-19 pandemic, closed all operations again;
22           WHEREAS, Defendants do not currently have a date certain for when operations will
23   resume in California;
24           WHEREAS, the Parties have met and conferred and agree that these closures substantially
25   interfere with the Parties’ ability to commence discovery at this time including because all
26   California theaters are not currently operating and operations at headquarters are substantially
27   reduced;
28           WHEREAS, the Parties further agree that that because they cannot currently anticipate

     when discovery in this action could begin in earnest, that scheduling discovery deadlines, setting a
                                                      2                   Case No. 2:20-cv-00628-JAM-CKD
                              FOURTH JOINT STIPULATION TO CONTINUE CASE 120 DAYS
      Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 5 of 6


 1   deadline for class certification, setting trial or settlement conferences would be premature at this
 2   time; and,
 3          WHEREAS, the Parties agree that it would serve the interests of judicial efficiency to
 4   continue the Parties’ Joint Status Report deadline by 120 days.
 5          NOW, THEREFORE, the Parties hereby stipulate and request that the Court continue the
 6   Parties’ Joint Status Report deadline by 120 days from February 16, 2021, to June 16, 2021.
 7   IT IS SO STIPULATED.
 8   Dated: February 10, 2021                          Respectfully submitted,
 9                                                     CAPSTONE LAW APC
10
                                                By: /s/
11                                                  Mark A. Ozzello
                                                    Brandon Brouillette
12
                                                       Attorneys for Plaintiff Robert Thornton
13 Dated: February 10, 2021
                                                       OGLETREE, DEAKINS, NASH,
14                                                     SMOAK, & STEWART, P.C.
15                                              By: /s/ Rabia Z. Reed
16                                                  Michael J. Nader
                                                    Sarah Zenewicz
17                                                  Rabia Z. Reed

18                                                     Attorneys for Defendants Regal Cinemas, Inc., United
                                                       Artists Theatre Circuit, Inc., and Edward Theatres Inc.
19
                                               ATTESTATION
20
            Concurrence in the filing of this document has been obtained from each of the individual(s)
21
     whose electronic signature is attributed above.
22
     Dated: February 10, 2021                          Respectfully submitted,
23
                                                       OGLETREE, DEAKINS, NASH,
24                                                     SMOAK, & STEWART, P.C.
25                                              By: /s/
                                                    Michael J. Nader
26                                                  Sarah Zenewicz
                                                    Rabia Z. Reed
27
                                                       Attorneys for Defendants Regal Cinemas, Inc., United
28                                                     Artists Theatre Circuit, Inc., and Edward Theatres Inc.

                                                   3              Case No. 2:20-cv-00628-JAM-CKD
                          FOURTH JOINT STIPULATION TO CONTINUE CASE 120 DAYS
      Case 2:20-cv-00628-JAM-CKD Document 13 Filed 02/11/21 Page 6 of 6


 1                                              ORDER
 2         The Court, having read and considered the Parties’ Joint Stipulation filed on February 10,

 3 2021, orders the following:

 4         1. The Court continue the Parties’ Joint Status Report deadline by 120 days from February

 5             16, 2021 to June 16, 2021.

 6

 7 IT IS SO ORDERED.

 8
     DATED: February 10, 2021                        /s/ John A. Mendez
 9
                                                     THE HONORABLE JOHN A. MENDEZ
10                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     1                 Case No. 2:20-cv-00628-JAM-CKD
                                            [PROPOSED] ORDER
